Citation Nr: 1521117	
Decision Date: 05/18/15    Archive Date: 05/26/15

DOCKET NO.  13-28 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an initial disability rating higher than 30 percent for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel





INTRODUCTION

The Veteran served on active duty from September 1967 to June 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In August 2014 (and subsequent to the issuance of a July 2013 statement of the case), the Board received additional medical and lay evidence relevant to this appeal and this evidence was not accompanied by a waiver of RO review.  However, because the Veteran's substantive appeal was received after February 2, 2013, the Board is no longer required to obtain a waiver of initial review by the agency of original jurisdiction (AOJ).  See § 501 of the Honoring America's Veterans Act, Public Law No. 112-154, 126 Stat. 1165 (amending 38 U.S.C. § 7105 to provide for an automatic waiver of initial AOJ review of evidence submitted to the AOJ or to the Board at the time of or subsequent to the submission of the substantive appeal, unless the claimant or claimant's representative requests in writing that the AOJ initially review such evidence.)

Nevertheless, upon further review of the record, the Board finds that further development is necessary prior to analyzing the merits of the claim.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

The Veteran seeks an initial rating in excess of 30 percent for his service-connected PTSD.  

A higher rating of 50 percent for PTSD is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  See 38 C.F.R. § 4.130, General Rating Formula for Mental Disorders.

The newly received medical evidence is a May 2014 statement authored by a private psychologist associated with Kalamazoo Psychology, L.L.C.  In that statement, the psychologist provided updated information regarding the Veteran's PTSD symptoms and noted that the Veteran continues to struggle with PTSD symptoms.  The newly received lay evidence is a statement from the Veteran's spouse.  She reported some of the symptoms that she has witnessed, such as the Veteran involving himself in too many activities and feeling extremely claustrophobic.

On review, the Board finds that an updated, comprehensive VA examination is needed to properly assess the current severity of the Veteran's PTSD.  The record reflects that he has not undergone a VA mental health examination since March 2011 which was in conjunction with his original service connection claim for PTSD.  Generally, the mere passage of time is not a sufficient basis for a new examination.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007) (holding that the mere passage of time, without evidence of worsening, does not require a new examination); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  However, in light of the passage of more than four years since his VA compensation examination and the newly received private psychology report and lay evidence which suggest a worsening of disability, an additional examination must be afforded to him.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any outstanding VA medical evidence.

2.  Send the Veteran a VA Form 21-4142, Authorization and Consent to Release Information to VA, and with his consent, obtain any available records from Kalamazoo Psychology, L.L.C., and from any other identified private healthcare providers that have treated his PTSD.  

3.  Schedule the Veteran for a VA mental health examination to determine the current extent and severity of his service-connected PTSD.  The claims file and a copy of this remand must be made available to and reviewed by the examiner prior to the requested examination. All necessary tests should be conducted. 

After examining the Veteran and reviewing his claims file, to include the May 2014 statement provided by Kalamazoo Psychology, L.L.C. and the lay statement authored by the Veteran's spouse, the examiner is asked to respond to the following:

a).  Identify the nature, frequency and severity of the Veteran's service-connected PTSD.

b).  Specifically address the degree of social and occupational impairment caused by the Veteran's psychiatric disability.  A current Global Assessment of Functioning (GAF) scale score should be provided.

c).  Also comment on the functional effects, if any, of his service-connected PTSD upon his ordinary activities, to specifically include work or employment.

A complete rationale should be provided for any opinion expressed and conclusion reached.

4.  After the above is completed, readjudicate the issue of entitlement to an initial rating higher than 30 percent for PTSD.  If any determination is adverse to the Veteran, furnish the Veteran and his representative a supplemental statement of the case (SSOC) and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



